DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-3, 5-10, 12-17, 19-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … determining, by the at least one hardware processor, a security risk value for each of a plurality of security risk factors of the binary software code; for each of the plurality of security risk factors, determining, by the at least one hardware processor, a security confidence level of the respective security risk factor;
generating, by the at least one hardware processor, a security notification, wherein the security notification comprises an image file of a security label image or a script file that renders the security label image, and the security label image comprises one or more graphic objects that indicate the security confidence levels corresponding to the security risk value for each of the plurality of security risk factors of the binary software code…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 2-3, 5-7, 9-10, 12-17, 19-20 are allowable as being dependent upon independent claims 1, 8, 15.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic interview from Mr. Jun Li on 02/08/2022.
The application has been amended as follows:
Amend the following claims 1, 8, 15

1. A computer-implemented method, comprising: receiving, by at least one hardware processor, a binary software code; determining, by the at least one hardware processor, a security risk value for each of a plurality of security risk factors of the binary software code;
for each of the plurality of security risk factors, determining, by the at least one hardware processor, a security confidence level of the respective security risk factor;
generating, by the at least one hardware processor, a security notification, wherein the security notification comprises an image file of a security label image or a script file that renders the security label image, and the security label image comprises one or more graphic objects that indicate the security confidence levels corresponding to the security risk value for each of the plurality of security risk factors of the binary software code; and sending the security notification.

8. A server, comprising: at least one hardware processor; and one or more computer-readable storage media coupled to the at least one hardware processor and storing programming 
generating a security notification, wherein the security notification comprises an image file of a security label image or a script file that renders the security label image, and the security label image comprises one or more graphic objects that indicate the security confidence levels corresponding to the security risk value for each of the plurality of security risk factors of the binary software code; and sending the security notification.


15. One or more non-transitory computer-readable media containing instructions which, when executed, cause a computing device to perform operations comprising: receiving, by at least one hardware processor, a binary software code; determining, by the at least one hardware processor, a security risk value for each of a plurality of security risk factors of the binary software code; for each of the plurality of security risk factors, determining, by the at least one hardware processor, a security confidence level of the respective security risk factor;
generating, by the at least one hardware processor, a security notification, wherein the security notification comprises an image file of a security label image or a script file that renders the security label image, and the security label image comprises one or more graphic objects that indicate the security confidence levels corresponding to the security risk value for each of the plurality of security risk factors of the binary software code; and sending the security notification.



Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to determining security risks in binary software code.

Granados et al (Pub. No. US 2009/0063867); “Method, System and Computer Program Product for Preventing Execution of Software Without a Dynamically Generated Key”;
-Teaches the software code binary image is analyzed to determine the location of splits and code removal to the software security key…see par. 21.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436